DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/17/2020 has been acknowledged. Accordingly, claims 2, 9 and 11-20 have been cancelled, claims 1, 3-7, 10 and 13 have been amended, claims 21-24 have been newly added; thus currently claims 1, 3-8, 10 and 13-24 are pending.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
In claim 1, the phrase “base section” on line 4, should be change to – base portion --. 
In claim 13, the phrase “base section” on line 4, should be change to – base portion --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levine Johnathan (US 7591572 B1, hereinafter, “Levine”, previously cited by the Examiner).

Regarding claim 7, Levine teaches light (lighting device 100, see figures 1-4), comprising: 
a removable battery pack (battery pack 132); 
a base portion (base 102) which engages the battery pack (132); 
an intermediate section (first connection member 106), which is rotatably connected to the base portion (102); 
a light section (104) which is rotatably connected to the intermediate section (106), the light section (104) including a light generator (129) which produces light (as expected from a light source); 
wherein the intermediate section (106) is rotatable about a first axis (see FA in annotated figure below); 
wherein the light section (104) is rotatable about a second axis (see SA in annotated figure below); and 
wherein the first axis (FA) is orthogonal to the second axis (SA);

wherein in the closed position (as seen in figure 1), the light projecting surface (surface of 126) is blocked (since the base section and the battery pack are positioned under the light projecting surface, both block the majority of the light projecting surface) by the battery pack (132).
Figure 3 of Levine with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    531
    514
    media_image1.png
    Greyscale


Regarding claim 8, Levine teaches wherein the light generator (129) is a light emitting diode (see col 6, lines 29-30).

Regarding claim 10, Levine teaches wherein the light section (104) has a light projecting surface (surface of window 126) from which light from the light generator (129) is projected (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 13-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muhs Charles (US 20100188862 A1, hereinafter, “Muhs”, newly cited by the Examiner).

Regarding claim 1, Muhs teaches a light (Light assembly 1B, see figures 15-18, and figures 1-14 to show common elements and features to all embodiments), comprising: 
a base portion (portion of base 23B); 

a mount (see first and second of pivotable magnet carriages 92) including a first mount member (the first of 92) and a second mount member (the second of 92), the first mount member (the first of 92) and the second mount member (the second of 92) beinq movable (note each of 92 move about an axis Y1 and axis Y2) so that the mount (the first and second 92s) can attach to a variety of surfaces including at least a flat surface and a curved surface (note light assembly is configured to attach to tires, which have a flat surface, as seen in the view of figure 1a, and a curved surface as seen in figure 18); 
wherein the first mount member (the first 92) is rotatable about a first axis (Y1); 
wherein the second mount member (the second 92) is rotatable about a second axis (Y2); and 
wherein the second axis (Y2) is substantially parallel (note axis Y1 and Y2 are parallel to each other, and better seen in figure 15) to the first axis (Y1).

Muhs does not teach a removable battery pack; the base portion which receives the battery pack; 
However, in an alternative embodiment of figure 9, Muhs discloses a removable battery pack (removable batteries 59, see ¶ 20); the base portion (modified base 60) which receives the battery pack (59); 
Muhs into the current embodiment in order to provide the light with a power source that is portable and easy to carry and utilize when no power outlet is nearby. One of ordinary skill would have been motivated to make this modification for the convenience of having a device that can be used in places where is difficult to connect to a power grid. 

Regarding claim 3, Muhs teaches wherein the first mount member (the first 92) includes a magnet (rotatable or pivotable mounting of magnet 53B).

Regarding claim 4, Muhs teaches wherein the first mount member (the first 92) is disposed on the base portion (portion of 23b).

Regarding claim 5, Muhs teaches wherein the first mount member (the first 92) is rotatable (the first of 92) with respect to the base portion (portion of 23b).

Regarding claim 6, Muhs teaches wherein the second mount member (the second of 92) is rotatable (about Y1) with respect to the base portion (portion of 23b).

Regarding claim 13, Muhs teaches a light (Light assembly 1B, see figures 15-18, and figures 1-14 to show common elements and features to all embodiments), comprising: 

a light section (section of 19) operably connected to the base section (portion of 23b), the light section (section of 19) including a light generator (29) which produces light (as expected from LEDs); 
a mount (the first and second of 92); 
wherein the mount (the first and second of 92) comprises a first mount member (the first of 92) and a second mount member (the second of 92); 
wherein each of the first mount member (the first of 92) and the second mount member (the second of 92) include a magnet (53b each); and 
wherein each of the first mount member (the first of 92) and the second mount member (the second of 92) are independently rotatable (about Y1 and Y2 respectively) relative to the base portion (portion of 23b); 
wherein the first mount member (the first of 92) is rotatable about a first axis (Y1); 
wherein the second mount member (the second of 92) is rotatable about a second axis (Y2); and 
wherein the first axis (Y1) is substantially parallel (note axis Y1 and Y2 are parallel to each other, and better seen in figure 15) to the second axis (Y2).

Muhs does not teach a removable battery pack; the base portion which receives the battery pack; 
However, in an alternative embodiment of figure 9, Muhs discloses a removable battery pack (removable batteries 59, see ¶ 20); the base portion (modified base 60) which receives the battery pack (59); 
Muhs into the current embodiment in order to provide the light with a power source that is portable and easy to carry and utilize when no power outlet is nearby. One of ordinary skill would have been motivated to make this modification for the convenience of having a device that can be used in places where is difficult to connect to a power grid. 

Regarding claim 14, Muhs teaches wherein the first mount member (the first of 92) is disposed on the base portion (portion of 23b).

Regarding claim 15, Muhs teaches wherein the second mount member (the second of 92) is disposed on the base portion (portion of 23b).

Regarding claim 16, Muhs teaches wherein the first mount member (the first of 92) and the second mount member (the second of 92) are adjacent to one another (since the first and second of 92 are nearby, and not distant from each other).

Regarding claim 17, Muhs teaches wherein the first mount member (the first of 92) and the second mount member (the second of 92) are rotatable to positions parallel to one another (since both 92 rotate about parallel axis), pointing away from one another and pointing towards one another (since 92s rotate freely about the axis Y1 and 

Regarding claim 18, Muhs teaches further comprising an intermediate section (mid-section of neck 21) between the base portion (portion of 23b) and the light section (section of 19).

Regarding claim 21, Muhs teaches wherein the first mount member (the first of 92) includes a first mount member housing (compartments 54C for the first of 92) and a magnet (rotatable or pivotable mounting of magnet 53B).

Regarding claim 22, Muhs teaches wherein the first mount member (the first of 92) further includes at least one plate (side wall 100) which projects through the housing (54c, along the inner length of the housing, and also out of the housing when 53b is tilted parallel to plane P).
Muhs does not teach the at least one plate is a metal plate.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the plates as taught by Muhs of metal, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, one of ordinary skill would have been motivated to make this 

Regarding claim 23, Muhs teaches wherein the first mount member (the first of 92) further includes a hinge hole (pivot hole 90) and a rod (pivot pin 106) in the hinge hole (90).

Regarding claim 24, Muhs teaches wherein the first mount member (the first of 92) further includes a housing (54c) and at least one plate (either of 100 and 102); wherein the housing (54c) houses the magnet (53b); and wherein the at least one plate (100 or 102) projects out (100 projects out of the housing when 92 is tilted parallel to plane P) of the housing (54c).
Muhs does not teach the at least one plate is a metal plate.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the plates as taught by Muhs of metal, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, one of ordinary skill would have been motivated to make this modification to aid the magnetic force of the magnets and to protect the magnets from impact.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muhs in view of Xhunga Kristo (US 20110038064 A1, hereinafter, “Xhunga”, newly cited by the Examiner).

Regarding claims 19-20, Muhs teaches wherein the intermediate section (mid-section of neck 21) is movable relative (motion of 21 is better seen in figure 1) to the base portion (portion of 53b); but
Muhs does not teach wherein the intermediate section is rotatable relative to the base portion; and wherein the light section is rotatable relative to the intermediate section.
Xhunga teaches a device in the same field of endeavor having a base portion (portion of stand 62), an intermediate portion (portion of gooseneck sections 38) and a light section (section of lighting device 60).
wherein the intermediate section (portion of 38) is rotatable (along the horizontal curved arrow, as seen in figure 12) relative to the base portion (portion of 62); and wherein the light section (60) is rotatable relative to the intermediate section (portion of 38, via gooseneck sections 46).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the intermediate section as taught by Xhuang into the teachings of Muhs in order to provide additional flexibility and fixedly positioning the light section despite its weight. One of ordinary skill would have been motivated to make this modification to counteract the forces exerted onto the intermediate section via the weight of the light section.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
With regard to claim 7, applicant argues that Levine does not teach a light section blocked by a battery pack. Stating that in Levine, the battery pack 132 is internal. It is enclosed in a base housing 134 and does not block any light; and Levine’s base 102 would block the projecting light, not the battery pack 132. 
The Examiner respectfully disagrees. Claim 7 requires the majority of the light projection surface should be blocked by the battery pack. The claim does not require a) the light section or projecting light should be blocked by the battery pack, and b) the battery pack directly blocks, or is the only element blocking the light projecting surface. Moreover, from figure 3 of the claimed invention, as seen from the right, the light emitting surface is blocked by both the battery pack and the base portion. 
 The Examiner assumes the applicant is attempting to claim a specific view, or perspective, in which the light emitting surface is blocked from view, and/or there is a specific positioning of light projecting surface- battery pack - base portion clearly specified in the claim; however, no perspective or arrangement is explicitly recited in the claim language. 
Thus the prior art of record remains commensurate in scope for teaching the claimed limitations, and the applicants argument in this regard is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875